Mr. Justice McBride
delivered the opinion of the court.
This is an appeal from the decree of the circuit court of Wasco County, setting aside and declaring void a deed made by one B. Wolf to the defendant Esther Harris.
1. The testimony is voluminous and in many respects contradictory, but, we think, establishes clearly that the deed in question was procured by fraud and undue influence on the part of the grantee. The evidence satisfies us that, at the time of the execution of this instrument, the decedent, B. Wolf, was old, sick from an incurable disease, broken in mind and body from the excessive use of stimulants, and that he was therefore incapable of realizing the nature and quality of the transaction which resulted in his affixing his signature to the instrument in question, which purported to convey the great bulk of his property to the defendant, Esther Harris, to the exclusion of her brother and sister, whose claims were as great, or greater, than her own. The evidence shows that upon B. Wolf’s recovery, or partial recovery, he treated the property as his own, and made a will bequeathing it and the income therefrom, just as any other owner of property might have done under the same circumstances, and we do not believe that he ever realized that he had conveyed it away.
These being our conclusions, it is needless to incumber the next volume of Oregon Reports with a discussion of the testimony in detail. We are of the opinion that the *278findings of the circuit court are in accordance with the testimony, and its decree is therefore affirmed.
Affirmed.